Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Response to Arguments
The previous applied 35 USC 112 rejections have been withdrawn in view of the amendments and remarks dated 1/29/2021.  However, new 112(b) rejections have been necessitated by the amendments.

Applicant's arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection. 

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


 Claims 1 and 7 recites the limitation "it" in “wherein each of the plurality of processors is configured to generate an affirmative response to the poll if it has not failed,” (claim 1) and “interfacing with each of a plurality of processors from a control system, wherein each processor is configured to always respond to a poll with data if it has not failed.”  There is unclear antecedent basis for “it” in the claim, e.g. “it” may refer to the poll or a respective processor.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9, 11-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal (US 8473647 B2) in view of Schieltz (US Pat. 5659787).

Regarding claim 1, Vidal teaches A system for polling components (Fig. 1B Host Device 102), comprising:
a plurality of processors (Fig. 1B, Client Device 104(1) and 104(2) & col. 5 lines 12-20, As used herein, the terms "client device" and "end user device" include, but are not limited to, set-top boxes (e.g., DSTBs), personal computers (PCs), and minicomputers); and
a control system (Fig. 1B,  Host Controller 108) configured to interface with each of the plurality of processors (col. 8, lines 16-18, A plurality of logical channels (herein referred to as "pipes" 112) run from the host controller 108 to a logical entity on the client device known as an endpoint 110), and to 1) poll each of the plurality of processors using a first polling loop (col. 9, lines 24-28, Once a non-productive period of polling activity 306 has been detected, or another reason to alter the polling scheme or operation, the client device 104 driver sends a signal to the host device 102 which is interpreted by the host 102 as a command to alter its scheme (e.g., reduce its frequency) of polling) and 2) transfer one of the plurality of processors to a second polling loop if the one of the plurality of processors is non-responsive to the poll (col. 7, lines 7-12, periods where several consecutive polling messages have been sent from the host to the client, all of which have been negatively acknowledged by the client. Upon detecting such a period, the client informs the host (or the host detects this period itself), and the state machine then switches to a state utilizing less polling), wherein each of the plurality of processors is configured to generate an affirmative response to the poll (col. 8, lines 31-35 and col. 10, lines 36-38; the clients respond with affirmative “ACKs” when appropriate).
each of the plurality of processors is configured to generate an affirmative response to the poll if it has not failed. That is, Vidal discloses negative acknowledgments (NAKs) to the polls that transfer the processor to a second polling loop, rather than a non-response which indicates a failure.
But, Schieltz discloses transfer one of a plurality of processors to a second polling loop if the one of the plurality of processors is non-responsive to the poll, wherein each of the plurality of processors is configured to generate an affirmative response to the poll if it has not failed (Fig. 3 and column 10, lines 21-43, particularly, “The routine of FIG. 3 commences with step 50, at which the system control module 18 polls the devices of class X and class Y in a sequence at prescribed intervals based on a more frequent polling rate for the devices of class X than for the devices of class Y…If at step 54 it is determined that the particular device of class X has been unresponsive to the last N polls, then it can be assumed that the device is inactive by reason of being turned off, or not being operated by a human operator, and so forth, and the particular device is accordingly reassigned to class Y (step 56) and the routine then proceeds to the next step, which is step 58,” That is, devices will be unresponsive if they are “inactive by reason of being turned off” which is equivalent to “failed”)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vidal’s system, in view of Schieltz, such that the system will account for inactive nodes and preserve resources by not polling them as frequently.


Regarding claim 2, the teachings of Vidal and Schieltz as combined for the same reasons set forth in claim 1’s rejection teaches the system of claim 1 wherein the control system is further configured to poll the one of the plurality of processors that is non-responsive to the poll at a lower polling rate in a second state that is distinct from of a first state (Vidal, col 9, lines 66-67, Upon receiving the signal (e.g., empty data packet 307), the host device 102 adjusts its polling scheme, such as by reducing the polling frequency accordingly).

Regarding claim 3, the teachings of Vidal and Schieltz as combined for the same reasons set forth in claim 1’s rejection teaches the system of claim 1 wherein the control system is further configured to poll the one of the plurality of processors that is non-responsive to the poll at a lower polling rate (Vidal, col 9, lines 66-67, Upon receiving the signal ( e.g., empty data packet 307), the host device 102 adjusts its polling scheme, such as by reducing the polling frequency accordingly), and to transfer the one of the plurality of processors that is non-responsive to the poll back to the first polling loop when it becomes responsive to the poll (Vidal, col 10, lines 38-41, the receipt of an ACK 412 by the host 102 triggers the restoration of the original polling frequency).

Regarding claim 5, the teachings of Vidal and Schieltz as combined for the same reasons set forth in claim 1’s rejection teaches the system of claim 1 wherein the control system is further configured to adjust a device priority as a function of the device non-response to a poll (Vidal, col. 12, lines 63-67, Once the signal has been received by the host (in this case, empty data packet 307), the state machine then transitions to the medium state 730. As stated earlier, the exemplary medium state 730 comprises a lower polling frequency than the high state 700) (col. 11, lines 58-67, (i) a high state 700, representing a state of high frequency polling; (ii) a low state 750, representing a state of lower-frequency polling; and (iii) an intermediate ("medium") state 730, representing a state of polling at a lower frequency than the high state 700, but at a higher .

Regarding claim 6, the teachings of Vidal and Schieltz as combined for the same reasons set forth in claim 1’s rejection teaches the control system is further configured to determine an average polling rate and adjust a device polling rate as a function of the average polling rate change (Vidal, col. 9, lines 4-6, the determination of non-productivity is made based at least in part on a duration rather than a number of NAKs received or issued. In many cases, there is a direct correspondence between the number of NAKs and an elapsed period of time). The average polling rate could be calculated using the duration of poll responses per certain amount of time).

Regarding claim 19, the teachings of Vidal and Schieltz as combined for the same reasons set forth in claim 1’s rejection teaches the system of claim 1 wherein the first polling loop comprises a plurality of normal priority threaded polling processes (Vidal, Fig. 8 & col. 12 lines 45-47, decision blocks 810 and 812 within high state 700 (first polling frequency) constitute independent logic, threads, processes, modules and/or combination thereof) and the second polling loop comprises a plurality of lower priority threaded polling processes for failed devices (Vidal, Fig. 9 & col. 13 lines 21-23, decision blocks 842 and 844 within medium state 730 (second polling frequency) constitute independent logic, threads, processes, modules and/or combination thereof and Schieltz, Fig. 3 and column 10, lines 21-43).

Regarding claim 20, the teachings of Vidal and Schieltz as combined for the same reasons set forth in claim 1’s rejection teaches the system of claim 1 wherein the first polling loop comprises a plurality of normal priority threaded polling processes (Vidal, Fig. 8 & col. 12 lines 45-47, decision blocks 810 and 812 within high state 700 (first polling frequency) constitute independent logic, threads, processes, modules and/or combination thereof), the second polling loop comprises a plurality of lower priority threaded polling processes (Vidal, Fig. 9 & col. 13 lines 21-23, decision blocks 842 and 844 within medium state 730 (second polling frequency) constitute independent logic, threads, processes, modules and/or combination thereof), and a thread of the first polling loop is terminated for one of the plurality of processors when it is determined that the one of the plurality of processors has failed due to non-response and a thread of the second polling loop is instantiated for the one of the plurality of processors (Vidal, Fig.8 & col. 12 lines 49-51, upon receiving an empty packet 812 (no response), the high state polling (first polling frequency) is interrupted (terminated) and triggers a transition to the medium state 730 (second polling frequency) and Schieltz, Fig. 3 and column 10, lines 21-43, discloses being unresponsive indicates a failure).

Claims 7-9 and 11-12 are method claims corresponding to system claims 1-3 and 5-6. They are rejected for the same reasons. 

Claims 13-15, 17-18 are system claims with the similar limitations as system claims 1-6. They are rejected for the same reasons.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal and Schieltz further in view of Velusamy (US 9148744 B2).

Regarding claim 4, the combination of Vidal and Schieltz teaches the system of claim 1 
However, the combination of Vidal and Schieltz does not teach wherein the control system is further configured to determine whether one of the plurality of processors requires a firmware update and to suspend polling of the other processors until the firmware update is completed.
On the other hand, Velusamy teaches wherein the control system is further configured to determine whether one of the plurality of processors requires a firmware update and to suspend polling of the other processors until the firmware update is completed (col. 7, line 63-67, the client push-poll controller 312 may prevent and/or allow polling of the cellular telecommunications network 102 for firmware updates 134 based at least in part on whether the telecommunications device 106 has received a firmware update notification 130 and/or whether an immediately previous download of a firmware update 134 is successful).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Vidal and Schieltz, in view of Velusamy, such that once the controller receives a firmware update notification, to suspend polling until the firmware update is complete.

Claims 10 is method claim corresponding to system claim 4. It is rejected for the same reason.

Claims 16 is a system claim with the similar limitations as system claim 4. It is rejected for the same reason.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452